Case 2:17-cv-11910-MAG-DRG ECF No. 504 filed 12/28/18      PageID.14349     Page 1 of 1


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

USAMA JAMIL HAMAMA, et al.,                        Case No. 2:17-cv-11910

       Petitioners and Plaintiffs,                 Hon. Mark A. Goldsmith
 v.
                                                   Mag. David R. Grand
REBECCA ADDUCCI, et al.,
                                                   Class Action
       Respondents and Defendants.

                    ORDER REGARDING WALID ABDULAHAD

         Walid Abdulahad, XXX-XXX-571, previously filed an individual habeas

  case, Docket No. 2:18-cv-11684, in the Eastern District of Michigan, that was

  pending before that Court. That case has now been dismissed.

        It is therefore ORDERED that, in accordance with ECF 497, Walid

  Abdulahad is a member of the Zadvydas subclass covered by this Court’s

  November 20, 2018 order, ECF 490.

        It is further ORDERED that as Mr. Abdulahad has been detained for over

  180 days, Respondents shall have seven calendar days from the date of this Order

  to release or remove him, in accordance with ECF 490 or subsequent implementing

  orders, or file a memorandum explaining why release is inappropriate under this

  Court’s orders.

        SO ORDERED

  Dated: December 28, 2018                   s/Mark A. Goldsmith
        Detroit, Michigan                    MARK A. GOLDSMITH
                                             United States District Judge
